Citation Nr: 1031477	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-16 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for schizophrenia, chronic 
undifferentiated type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, his mother, and his sister



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1979 to January 1983 and from February 1987 to April 1987.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the RO.  

In March 2007, a Central Office hearing was held before the 
undersigned; a transcript of the hearing is associated with the 
claims file.  

In July 2007 the case was remanded for additional development.  


FINDINGS OF FACT

1.  An unappealed January 2002 rating decision continued the 
denial of the Veteran's claim of service connection for a low 
back disability, which was previously denied essentially on the 
basis that the Veteran's low back disability was not related to 
service (low back strain in service was acute and transitory with 
no chronic residual disability). 

2.  Evidence received since the January 2002 rating decision 
consists of VA outpatient treatment records that do not relate 
the Veteran's low back disability to service; does not relate to 
unestablished facts necessary to substantiate the claim of 
service connection for a low back disability; and does not raise 
a reasonable probability of substantiating the claim.

3.  An unappealed January 2002 rating decision continued the 
denial of the Veteran's claim of service connection for 
schizophrenia, which was previously denied essentially on the 
basis that the Veteran's schizophrenia was not related to service 
(did not have its onset during a period of active duty).  

4.  Evidence received since the January 2002 rating decision 
consists of VA and private in-patient and outpatient treatment 
records that do not indicate that the Veteran's schizophrenia had 
its onset in or is related to active service and do not show 
schizophrenia manifested to a compensable degree within a year 
following a qualifying period of active duty; does not relate to 
unestablished facts necessary to substantiate the claim of 
service connection for schizophrenia; and does not raise a 
reasonable probability of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 1103 (2009).

2.  New and material evidence has not been received and the claim 
of service connection for a low back disability may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  New and material evidence has not been received and the claim 
of service connection for schizophrenia may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to their initial 
adjudication.  A November 2003 letter provided notice in 
accordance with Kent, and also explained the evidence VA was 
responsible for providing and the evidence he was responsible for 
providing.  While he was not advised of disability rating and 
effective date criteria, he is not prejudiced by lack of such 
notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-
91 (2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and the decision below 
does not do so.  He has had ample opportunity to 
respond/supplement the record and has not alleged that notice in 
this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) are 
associated with the claims file and post-service treatment 
records have been secured.  Pursuant to the Board's July 2007 
remand, Social Security Administration (SSA) disability records, 
private treatment records, updated VA treatment records, National 
Guard records, and the Veteran's service personnel records, have 
been obtained and associated with the claims file.  The Board 
finds that its July 2007 remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
duty to assist by arranging for a VA examination or obtaining a 
medical opinion does not attach until a previously denied claim 
is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not 
identified any evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the merits of 
the claims.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence as 
appropriate and the analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

	New and Material Evidence Criteria 

When a claim is denied and not timely appealed, it becomes final 
based on the evidence then of record.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 1103.  

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. 
Principi, 3 Vet. App. 510 (1992).  Regarding materiality, the 
Court has held that the newly presented evidence need not be 
probative of all the elements required to award the claim but 
that the evidence must tend to prove the merits of the claim as 
to each essential element that was a specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

	Service Connection Criteria

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and an evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Certain chronic diseases (to include arthritis and schizophrenia 
(as a psychosis)) may be service-connected on a presumptive basis 
if manifested to a compensable degree in a specified period of 
time postservice (1 year for arthritis and schizophrenia).  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

At the outset, the Board notes that ordinarily, new and material 
evidence would be required to reopen these claims.  38 U.S.C.A. 
§ 5108.  However, under the provisions of 38 C.F.R. 
§ 3.156(c)(1), when VA receives relevant service department 
records that existed and had not been associated with the claims 
file when VA first decided the claim, VA will reconsider the 
prior decision without the need for new and material evidence.  
With respect to the newly received service personnel records, 
although these records are "new" insofar as they were not of 
record at the time of the RO's prior denial, the records do not 
reference the Veteran's psychiatric disability or low back 
disability and therefore cannot be considered "material."  
Since the Veteran's service personnel records do not discuss the 
disabilities on appeal (or provide evidence that may be 
pertinent), the records are not relevant and cannot be used to 
reconsider the Veteran's claim under 38 C.F.R. § 3.156(c).  
Accordingly, the analysis will proceed to whether new and 
material evidence has been received to reopen the claims.  

	Low Back Disability

An unappealed January 2002 rating decision continued the denial 
of the Veteran's claim of service connection for a low back 
disability, which was previously denied essentially on the basis 
that the Veteran's low back disability was not related to service 
(low back strain in service was acute and transitory with no 
chronic residual disability).  That decision along with the prior 
ones is final based on the evidence of record when they were 
decided.  38 U.S.C.A. § 7105; 38 C.F.R. § 1103.  

Pertinent evidence of record at the time of the January 2002 
rating decision included:

A report of January 1979 service entrance examination noting that 
the Veteran had low back pain.  The examiner noted that 
musculoskeletal examination was negative.  The Veteran's spine 
was normal on clinical evaluation.  

A May 1980 service treatment record (STR) noting that the Veteran 
experienced low back pain after playing football.  X-rays were 
interpreted as revealing that the lumbar spine was within normal 
limits.  There were no palpable spasms.  The impression was of 
lumbosacral strain and the Veteran was prescribed light duty.  
The Veteran returned for follow up four days later and 
paravertebral spasm was present.  

A July 1980 STR noting that the Veteran complained of low back 
pain.  The Veteran reported that the condition was chronic and 
recurred annually.  An X-ray of the lumbar spine was interpreted 
as within normal limits.   

A report of January 1983 service entrance examination; The 
Veteran's spine was normal on clinical evaluation.  It was noted 
that he had an unremarkable medical history.  

Evidence received since the January 2002 rating decision 
includes:

February 2005 through June 2007 VA outpatient treatment records 
noting continued treatment and therapy for the Veteran's low back 
pain.  

A June 2005 physical medicine rehabilitation consultation noting 
that the Veteran had chronic low back pain and degenerative disc 
disease (DDD) and osteoarthritis.  He was evaluated for physical 
therapy.  The Veteran reported injuring his back while serving in 
the Army in 1982.  He reported pain worsened by lifting and 
relieved by lying down.  Musculoskeletal examination revealed 
lumbar spinal tenderness.  A January 2005 CT scan was interpreted 
as revealing a bulge at L5-S1 and a herniated disk at L4 and L5 
with spondylosis of the lumbosacral spine.  

May 2005 through May 2009 VA outpatient treatment records noting 
continued treatment and physical therapy for back pain.  

A September 2005 VA discharge summary noting that the Veteran was 
admitted from August 9, 2005 to September 9, 2005 domiciliary 
residence as required for the physical medicine and 
rehabilitation program.  The diagnoses were schizophrenia, 
paranoid type, chronic, stable and low back pain (herniated 
nucleus pulposus of L-5).  

As the Veteran's claim of service connection for a low back 
disability was previously denied on the basis that the Veteran's 
low back disability was not related to service (low back strain 
in service was acute and transitory with no chronic residual 
disability), for evidence received to be new and material in this 
matter, it must relate to that unestablished fact (i.e. it must 
indicate that the Veteran's low back disability was incurred in 
or aggravated by his active service).  

The additional evidence is new to the extent that it was not 
previously of record.  However, it is not material to the claim 
as it is not competent evidence that tends to show that the 
Veteran's low back disability was (or might have been) incurred 
in or aggravated by active service.  The Veteran's additional VA 
treatment records show ongoing treatment for a low back 
disability; however none of the evidence received since the 
January 2002 rating decision establishes or even suggests that 
the Veteran's low back disability is related to service.  
Therefore, the new evidence does not pertain to unestablished 
facts necessary to substantiate the claim of service connection 
for a low back disability, does not raise a reasonable 
possibility of substantiating the claim, and is not material.  In 
light of the foregoing, the claim may not be reopened.

	Schizophrenia

An unappealed January 2002 rating decision continued the denial 
of the Veteran's claim of service connection for schizophrenia, 
which was previously denied essentially on the basis that the 
Veteran's schizophrenia was not related to service (did not have 
its onset during a period of active duty).  That decision along 
with the prior ones is final based on the evidence of record when 
they were decided.  38 U.S.C.A. § 7105; 38 C.F.R. § 1103.  

Pertinent evidence of record at the time of the January 2002 
rating decision included:

Microfiche consisting of the Veteran's 1987 reenlistment records.  
The microfiche is of poor quality and paper copies were 
unattainable; however, the Board reviewed the documents therein.  
Notably, they pertain to the Veteran's reenlistment and do not 
contain evidence of medical treatment or examination.  

A report of January 1979 service entrance examination; the 
Veteran's psychiatric evaluation was normal.

The Veteran's STRs which were silent for complaints, findings, 
treatment, or diagnosis relating to psychiatric 
complaints/disability. 

A report of January 1983 service entrance examination; the 
Veteran's psychiatric evaluation was normal.

An August 1987 private in-patient treatment report from Central 
Hospital noting that the Veteran has a history of hostility, 
aggressiveness, and rapid mood changes and that he was admitted 
after breaking into his brother's house and assaulting him.  The 
diagnosis was schizophrenia chronic paranoid type.  The prognosis 
was guarded and the Veteran's response to treatment was very 
minimal.  

May 1989 through December 1989 VA outpatient treatment records 
noting that the Veteran was stable and not a threat.  The Veteran 
continued psychiatric medication and stated he was doing well, 
but continued to experience auditory hallucinations.  

A March 1991 private in-patient treatment report from Central 
Hospital noting that the Veteran was admitted (from March 10, 
1991 to March 22, 1991) because he wanted to "kill somebody, a 
mother, and myself."  He responded well to Haldol and his 
condition improved.  The diagnoses were of alcohol abuse and 
schizophrenia, chronic paranoid with acute exacerbation.  

February 1992 through May 1992 VA outpatient treatment records 
noting continued treatment for paranoid schizophrenia and 
polysubstance abuse.  The Veteran experienced continued auditory 
and visual hallucinations.   

A June 1992 VA outpatient treatment record noting that the 
Veteran complained of hallucinations and wanting to hurt 
somebody.  He was talking to himself and acknowledged cocaine 
use.  The diagnosis was paranoid schizophrenia, exacerbation by 
history.  

A June 1992 discharge summary noting the Veteran was admitted 
from June 4, 1992 to June 19, 1992 complaining of auditory 
hallucinations.  He admitted recent alcohol and cocaine use.  He 
was compliant and participated in all phases of therapy.  He was 
administered a Haldol injection on discharge.  The diagnoses were 
polysubstance abuse and schizophrenia, paranoid type.


July 1992 through March 1993 VA outpatient treatment records 
noting that the Veteran was treated with Haldol injections.  He 
was agitated and complained of hearing voices.  He had bad dreams 
and insomnia, but he managed them.  

A November 1992 VA outpatient treatment record noting that the 
Veteran did not experience auditory or visual hallucinations and 
had been of his medications since August.  

A December 1992 VA discharge summary noting that the Veteran was 
admitted for individual, group, recreational, drug, and milieu 
therapies.  He had no further auditory or visual hallucinations 
during his stay.  The diagnosis was schizophrenia, chronic 
paranoid with acute exacerbation.  

A June 1993 VA in-patient treatment report noting that the 
Veteran was hospitalized from July 15, 1992 to September 11, 1992 
after he was found wandering aimlessly and brought in by his 
mother.  He was administered Haldol and his participation in 
therapy was minimal.  The prognosis was guarded.  The diagnosis 
was of chronic undifferentiated schizophrenia.  

A June 1993 VA in-patient treatment report noting that the 
Veteran was hospitalized from May 20, 1993 to June 17, 1993 
because he felt he might hurt a member of his family.  The 
diagnoses were of alcohol and nicotine dependence and 
schizophrenia, chronic undifferentiated type.  

An August 1993 VA in-patient treatment report noting that the 
Veteran was hospitalized from July 14, 1993 to August 6, 1993 
because he wanted to "kill myself by taking pills and kill my 
mother."  The diagnosis was of schizophrenia, chronic 
undifferentiated type.  

An August 1995 VA in-patient treatment report noting that the 
Veteran was admitted and enrolled in an antipsychotic trial from 
August 8, 1995 to September 14, 1995.  The diagnosis was of 
schizophrenia, chronic undifferentiated type.  On discharge the 
Veteran's affect was slightly blunted and he had occasional 
hallucinations.  He had no well formed delusions or 
suicidal/homicidal ideation.  He was determined to be medically 
stable.  

Evidence received since the January 2002 rating decision 
includes:

August 1987 through February 2000 VA outpatient treatment records 
noting continued treatment, therapy, and medication management 
for schizophrenia.

August 1987 through September 1987 Central Hospital progress 
notes documenting the Veteran's course of treatment during 
hospitalization.  

December 1987 VA in-patient treatment report noting that the 
Veteran was hospitalized from January 1987 to December 1987.  The 
diagnoses were of adjustment disorder and explosive personality 
disorder.  His course of treatment included tranquilizing 
chemotherapy and symptomatic and supportive treatment as 
indicated.  There was no evidence of psychosis on discharge and 
the prognosis was good. 

A December 1988 evaluation from the Medical College of Virginia 
Hospitals noting that the Veteran presented with a history of 
chronic mental illness requiring hospitalization in 1987.  The 
diagnosis was of schizophrenia, paranoid type and psychiatric 
consult for medication was recommended.  

The Veteran's service personnel records (201 file) for his 
periods of active duty and National Guard records that are silent 
for any indication, complaints, findings, treatment, or diagnosis 
relating to psychiatric complaints/disability. 

February 2005 through June 2007 VA outpatient treatment records 
noting continued treatment, therapy, and medication management 
for schizophrenia.

May 2005 through May 2009 VA outpatient treatment records noting 
continued treatment, therapy, and medication management for 
schizophrenia.

An September 2005 VA discharge summary noting that the Veteran 
was admitted from August 9, 2005 to September 9, 2005 domiciliary 
residence as required for the physical medicine and 
rehabilitation program.  The diagnoses were of schizophrenia, 
paranoid type, chronic, stable and low back pain (herniated 
nucleus pulposus of L-5).  

A July 2007 VA outpatient treatment record noting that the 
Veteran presented for medication refill.  He had not been taking 
his medicines and was admitted to Central Hospital for a month in 
November.  It was noted that the Veteran was in partial remission 
from psychosis.  The diagnosis was of schizophrenia, chronic 
paranoid type in partial remission.  

January 2008 through March 2009 treatment notes from River Edge 
Behavioral Health Center noting continued treatment, therapy, and 
medication management for schizophrenia.  The Veteran 
occasionally had auditory and visual hallucinations with 
delusional thoughts, but was also noted to be doing well on 
medication.  He had decreased appetite and insomnia but 
occasionally had increased energy.  Other times he had a heavy 
appetite and was sleeping well.  He participated in group therapy 
and attempted to manage aggressive behavior and hostility.  

As the Veteran's claim of service connection for schizophrenia 
was previously denied on the basis that such disability was not 
related to service (did not have its onset during a period of 
active duty), for evidence received to be new and material in 
this matter, it must relate to that unestablished fact (i.e. it 
must indicate that the Veteran's schizophrenia was incurred in or 
aggravated by his active service, is related thereto, or was 
manifested to a compensable degree within one year of service).  

The additional evidence is new to the extent that it was not 
previously of record.  However, it is not material to the claim 
as it is not competent evidence that tends to show that the 
Veteran's schizophrenia had its onset in or was related to his 
periods of active duty.  The additional private and VA in-patient 
and outpatient treatment records show continuing treatment for 
paranoid schizophrenia; however, none of the evidence received 
since the January 2002 rating decision establishes or even 
suggests that the Veteran's schizophrenia had its onset in 
service or was manifested to a compensable degree following a 
qualifying period of active duty, or is otherwise related to an 
event, injury, or disease in service.  Therefore, the new 
evidence does not pertain to the unestablished fact necessary to 
substantiate the claim of service connection for schizophrenia, 
does not raise a reasonable possibility of substantiating the 
claim, and is not material.  In light of the foregoing, the claim 
may not be reopened.


	(CONTINUED ON NEXT PAGE)






 


ORDER

The appeal to reopen a claim of service connection for a low back 
disability is denied.

The appeal to reopen a claim of service connection for 
schizophrenia is denied.



____________________________________________
C. Kedem
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


